Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 3 is objected to because of the following informalities:  
Line 6 recites the limitation “extracting the organic compound” which appears to be a typographical error using “the” in place of “an”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Fyfe et al (US 2020/0263531).
6. Fyfe discloses a method for determining a status of a reciprocating rod, the method comprising: 
(a) receiving at least a portion of a feedback at a sensor from the reciprocating rod (Paragraph [0126] discusses sensing i.e. “receiving feedback”); 
(b) constructing a signal from the feedback received at the sensor (Paragraph [0126] discusses a magnetic sensor being in communication with firmware); 
(c) transmitting the signal from the sensor to a computer processor (Paragraph [0126] discusses “firmware” which implies existence on a computer processor); and 

an elongated top cap body extending along a central vertical axis, the top cap body comprising a top face, a bottom face, and an exterior perimeter surface defining an outer perimeter of the top cap body; and 
a polished rod opening extending along the central vertical axis of the top cap body, the polished rod opening defining an interior circumferential surface of the top cap body and configured to receive the reciprocating rod. 
(The elongated top cap body and polished rod opening as claimed are found to read on the illustrated stuffing box and polished rod opening of Fyfe, having the claimed structural requirements and functional attributes.)

Claim 6 is rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Robison et al (US 2017/0146007).
6. Robison discloses a method for determining a status of a reciprocating rod, the method comprising:
(a) receiving at least a portion of a feedback at a sensor (52) from the reciprocating rod (Paragraph [0075], Step 82 in Figure 10); 
(b) constructing a signal from the feedback received at the sensor (required for the operation between steps 82 and 84 to occur); 
(c) transmitting the signal from the sensor to a computer processor (such transmission of information is required between step 82 and 84 in Figure 10); and 

an elongated top cap body (44) extending along a central vertical axis, the top cap body comprising a top face, a bottom face, and an exterior perimeter surface defining an outer perimeter of the top cap body; and 
a polished rod opening (opening within 44 into which rod 18 extends) extending along the central vertical axis of the top cap body, the polished rod opening defining an interior circumferential surface of the top cap body and configured to receive the reciprocating rod.
(The elongated top cap body and polished rod opening as claimed are found to read on the illustrated stuffing box and polished rod opening of Robison, having the claimed structural requirements and functional attributes.)


Allowable Subject Matter
Claims 1-5 are allowed over the prior art.
The particular location of the sensor module within a port on a top cap is found to be novel over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679